department of the treasury internal_revenue_service washington d c date cc el gl br2 kazuba gl-608348-98 uilc number release date memorandum for district_counsel gulf coast district from subject kathryn a zuba chief branch general litigation proofs of claim in mississippi bankruptcy cases by way of a general litigation transmittal_memorandum dated date your office asked for our review of your date memorandum to district_director regarding proofs of claim in mississippi bankruptcy cases for the following reasons we recommend your memorandum be revised this document is not to be cited as precedent your memorandum reflects that your office became aware that in mississippi the service was using the last day of the tax_year as the date income_tax claims and refunds arise for purposes of filing proofs of claim and making setoffs of tax refunds you stated that in louisiana the service was using the date income taxes became payable ie the date the return is due as the date income_tax claims and refunds arise you stated the practice in louisiana was based on the fifth circuit_court of appeals holding in in re ripley 926_f2d_440 5th cir because mississippi like louisiana is within the jurisdiction of the fifth circuit you directed that in the future the date the taxes become payable should be used as the date for determining whether an income_tax claim refund is a pre-petition or post-petition claim refund we do not find ripley controlling on the issues you have addressed the issue in ripley was whether taxes became payable under of the bankruptcy code when the taxpayers were required to file their return or when estimated installment payments were due f 2d pincite in pertinent part provides that a proof_of_claim may be filed by any entity that holds a claim against the debtor for taxes that become payable to a governmental_unit while the case in pending u s c a section found in chapter of bankruptcy code is applicable only in chapter cases and is an exception to the general_rule that gl-608348-98 bankruptcy proceedings do not affect post-petition claims see f 2d pincite section provides a mechanism through which certain post-petition claims including claims of governmental units for taxes that become payable post-petition can be paid through a chapter plan id this provision does not provide guidance as to the general pre-petition versus post-petition nature of a tax claim it has long been our position that income_tax liabilities arise on the last day of the tax_year for purposes of determining whether a particular tax is a pre-petition or post-petition claim this position is reflected in the recently published bankruptcy handbook see i r m b we recognize however that the three circuit_court cases which have addressed the pre-petition post-petition issue have held that petition year tax_liabilities should be apportioned into pre-petition and post-petition claims usually through a proration based on the number of days proceeding and following the petition date in re pacific-atlantic trading company 64_f3d_1292 9th cir in re l j o’neil shoe company 64_f3d_1146 8th cir in re hillsborough holdings corp 116_f3d_1391 11th cir accordingly we have advised counsel to follow these authorities within their respective jurisdictions it is important to note that these cases involve only corporate tax_liabilities it is our position that outside these jurisdictions and even within these jurisdictions in cases of individual chapter and chapter debtors who have not elected to split the tax_year pursuant to sec_1398 or chapter debtors the service should continue to assert the position that tax_liabilities arise on the last day of the tax_year because the fifth circuit is not one of these jurisdictions we advise that the service continue to assert this position in that circuit we also recognize that exceptions may be warranted for example in a large case it may be necessary for the service to make a protective filing of a proof_of_claim which includes as a pre-petition claim an estimate of the pre-petition portion of petition year tax_liability such a filing may be necessary to prevent the claim from being disallowed as untimely in the event the bankruptcy court were to follow the line of above referenced cases holding that the pre-petition portion of a petition year tax_liability is a pre-petition claim and not a post-petition administrative expense your memorandum also raises the issue of when a tax claim or refund arises for purposes of setoff pursuant to sec_553 of the bankruptcy code as you may be aware it is also our position that pursuant to the mutuality requirement for sec_553 setoff both the claim of the service against the debtor and the debt owing by the service to the debtor must arise before the commencement of the case consistent with our position regarding the date used for filing proofs of claim it is our position that for purposes of determining whether tax_liabilities and tax refunds are pre- gl-608348-98 petition or post-petition in nature pursuant to the mutuality requirement for setoff the last day of the tax_year should be the date used in conclusion the advice contained in the memorandum you asked us to review is not consistent with our position we recommend that your advice be revised to reflect our position that tax claims arise on the last day of the tax_year for purposes of filing proofs of claim and making setoffs if you have any further questions please call the attorney assigned to this matter in branch at
